Citation Nr: 0630722	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  96-31 806A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1961 through March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The veteran has since 
relocated within the region of the St. Petersburg, Florida, 
RO.

In his July 1996 statement, the veteran disagreed with the 
decisions discussed in the decision below and raised a claim 
for service connection for depression.  Medical evidence in 
the record suggests that the veteran's depression is wholly 
separate from his PTSD diagnosis.  As such, this claim is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is not a combat veteran, and the evidence of 
record does not verify that he was exposed to enemy fire, 
tortured servicemen, or grave digging, nor does it 
corroborate any other claimed in-service stressor. 
 
2.  The evidence of record does not show an in-service 
incident causing the veteran's current low back pain and 
degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for both PTSD and 
degenerative disc disease of the lumbar spine.  The 
preponderance of the evidence is against both claims, because 
there is no evidence to corroborate the veteran's claimed in-
service stressors, and because there is no evidence of an in-
service incurrence of a lumbar spine disability.

PTSD

The veteran is currently diagnosed as having PTSD.  See 
January 2006 VA examination report.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran served onboard the U.S.S. SHANGRI LA and the 
U.S.S. CANBERRA during service.  He contends that between 
1964 and 1966 he was on the U.S.S. CANBERRA when it was off 
the coast of North Vietnam to offload troops.  During that 
time, he alleges that he was involved in covert operations 
that exposed him to several stressful situations.  In 
particular, in a December 1994 statement, the veteran claimed 
that he was exposed to tortured and maimed soldiers, boats 
that ran over and killed 30 to 40 Vietcong hidden in a river, 
grave digging, bodies of women and children stripped of skin, 
and involved in attempts to save downed pilots and prisoners 
of war (POWs).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).

According to the reports of his December 1994 and October 
1997 VA examinations, the veteran claims to have been fired 
upon while in Vietnam.  He contends that his status as a 
combat veteran is verified by his receipt of a medal for his 
service in Vietnam.  His DD-214 form does indicate that he 
was a recipient of a National Defense Service Medal, but this 
is not a medal confirming combat service.  A June 1966 
notation in his record confirms that he was authorized to 
wear the Vietnam Service Medal, which his ship had received 
for its patrol duties off the coast of Vietnam.  The 
veteran's service personnel records give no indication of 
receipt of a combat related service medal or any other 
indication that the veteran was engaged in combat.  His 
service personnel records do not show treatment for any 
combat related injuries.  There is no indication in the 
record that this veteran is a combat veteran.  As such, his 
lay testimony, by itself, is not sufficient to establish the 
occurrence of his alleged stressors.  Instead, the record 
must contain credible supporting evidence that corroborates 
the veteran's statements.  Cohen v. Brown,  
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The veteran's personnel file confirms that he reported to the 
U.S.S. SHANGRI LA in October 1962, was onboard the U.S.S. 
CANBERRA by January 1966, and reported to the U.S.S. 
WAINRIGHT by January 1967.  A U.S.S. CANBERRA ship history 
provided by the U.S. Army and Joint Services Environmental 
Support Group in August 1996 confirms that the ship performed 
patrol duties around Vietnam and was stationed close inshore.  
In March 1966, the ship conducted a search and rescue 
operation to recover a crew of ten men from a UH-16 aircraft.  
The other events described by the veteran could not be 
confirmed.  The August 1996 report specifically states that 
the claims of running over enemy personnel in a river or 
grave digging could not be verified.

A June 2005 response from the National Archives to VA's 
inquiries regarding the U.S.S. SHANGRI LA and CANBERRA again 
fail to corroborate the veteran's stated in-service 
stressors.  According to the June 2005 statement, the SHANGRI 
LA was transferred to the Atlantic Fleet in March 1960 and 
began a series of deployments to the Mediterranean Sea in 
1961.  The first involvement in Vietnam was reported to be in 
March 1970, after the veteran's discharge.  The U.S.S. 
CANBERRA was reported to have been deployed to Vietnam from 
February through June 1966, and from October 1966 to April 
1967.  This coincides with the veteran's service onboard; 
however, there is nothing in the June 2005 letter, the ships' 
histories, or in the veteran's personnel or service medical 
records to corroborate his specific descriptions of 
stressors.  

Despite the veteran's diagnosis of PTSD, the record is devoid 
of evidence to corroborate his claimed in-service stressors.  
Without such corroboration, this non-combat veteran's claim 
for service connection for PTSD must be denied under 
38 C.F.R. § 3.304(f).

Lumbar Spine

To establish service connection for degenerative disc disease 
of the lumbar spine, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for the veteran's back 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

A November 1992 MRI of the veteran's lumbar spine revealed 
disc degeneration at L2-3 and L5-S1, with the more pronounced 
changes at L5-S1.  This is the first indication of a back 
disorder in the claims folder.  After November 1992, the 
veteran was treated consistently for low back pain until the 
most recent record, which was a March 1998 reference to 
chronic back pain in a psychological treatment note.  While 
there is no evidence of treatment for a back disability since 
1998, even if VA were to concede a current back disability, 
evidence that the back disability was incurred in service 
would still be required under 38 C.F.R. § 3.303.  

The veteran contends that his back and pelvis were fractured 
in service when his ship was accidentally struck by a 
destroyer and that history was recorded at the October 1997 
VA examination.  The veteran's service medical records show 
no evidence of such an incident or injury.  

The September 1965 report of medical history, completed and 
signed by the veteran, does not document any issues with the 
veteran's back, and the corresponding examination report is 
also negative as to any history of back injuries or 
disabilities.  The March 1967 discharge examination is also 
negative as to any medical issues, including the reported 
injury, involving the back.  The handwritten treatment notes 
from throughout the veteran's service show several 
conditions, including eye burns, a right foot injury, a left 
thumb injury, and sunburn, but fail to note any treatment for 
a fractured back, or any other complaints or treatment of the 
back.

The November 1992 MRI of the lumbar spine fails to document 
evidence of any old fractures.  Dr. Frederick's corresponding 
November 1992 report shows that the veteran's back pain onset 
three years earlier, which would have been approximately 
1989, more than twenty years post service.

While the veteran's contention regarding the in-service 
incident injuring his back remains consistent, the record is 
absolutely devoid of any evidence that the veteran injured 
his back in service.  The first evidence of a back disability 
is the November 1992 MRI, which came twenty-five years after 
the veteran's discharge.  As such, the preponderance of the 
evidence is against his claim, and service connection is not 
warranted.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for PTSD and for degenerative disc disease of the 
lumbar spine.  Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran two letters, one in November 2003 and one 
in May 2004, that informed him of the of the evidence 
necessary to establish entitlement to service connection, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  The May 2004 letter also asked the 
veteran to provide VA with any pertinent evidence he may have 
regarding his claims, and explained to him the need for 
information to verify his claimed in-service stressors.  
These letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2005).  Any defect with respect to the timing 
of the notice requirement was harmless error.  The May 2006 
supplemental statement of the case provided notice as to the 
type of evidence necessary to establish an effective date or 
a disability rating as required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Prickett v. Nicholson, No. 04-0140 
(U.S. Vet. App. Sept. 11, 2006).

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's statements, his service personnel and medical 
records, VA and private treatment records, and several VA 
examination reports have been associated with the claims 
folder.  After requesting an RO hearing in March 1997, the 
veteran cancelled his request in June 1998.  As such, there 
is no hearing transcript of record.  Several attempts were 
made to corroborate the veteran's claimed in-service 
stressors, including obtaining ships histories and other 
relevant information from the National Archives and U.S. Army 
and Joint Services Environmental Support Group.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claims.  In fact, in April 2006, 
he submitted a statement indicating that he had no additional 
evidence.  VA has done everything reasonably possible to 
assist the veteran.  Another remand or further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist the veteran and further 
development is not warranted.  



 
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied. 
 
Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


